Citation Nr: 0026235	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to January 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his service in the Republic of 
Vietnam.  

3.  The veteran is not shown to have experienced a claimed 
stressor during his period of active service so as to support 
a diagnosis of PTSD.  







CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1997) and (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for the purpose 
of determining well groundedness.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The regulations with regard to service connection for PTSD 
recently changed, effective on March 7, 1997.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  In this case, 
the effective date of the new regulations governing claims of 
service connection for PTSD comes during the pendency of the 
veteran's appeal.  As such, a determination must be made as 
to which version is more favorable to the veteran.  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

Prior to March 7, 1997, the regulations with regard to 
service connection for PTSD required a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  However, this case 
does not turn on the question of the medical diagnosis of 
PTSD; rather, it turns on the factual determination of 
whether the veteran's claimed inservice stressors can be 
verified.  

The Board notes that medical evidence suggesting that the 
veteran is suffering from PTSD (element 1) has been presented 
in this case.  However, the medical evidence does present a 
clear diagnosis of PTSD based on stressor events related to 
his service in the Republic of Vietnam as recounted by the 
veteran (element 3).  Significantly, the RO has not been able 
to verify the alleged stressors as reported by the veteran in 
connection with the claim.  

The veteran contends that he has PTSD due to service in the 
Army.  He asserts that he was an infantry soldier and 
witnessed a man being raped in his barracks at Phu Bai, saw a 
restroom blown up as he was on his way there, and had to go 
on sick call.  In addition, the veteran indicated on his PTSD 
questionnaire that he saw a truck torn to pieces after it was 
hit.  The veteran also asserts that there was a direct hit on 
his barracks and that his mess hall was also hit.  The 
veteran has supplied the RO with several first names of many 
soldiers who allegedly served with him in 1968.  The veteran 
stated that a Frank Smith had been killed, although he later 
clarified that he did not actually witness the event.  The 
Board notes that the veteran did not supply specific dates or 
full names or describe other specific incidents which could 
be verified.  

Thereafter, the veteran submitted several additional 
statements in support of his claim.  In one statement, the 
veteran asserted that soldiers had been blown up by mortar 
rounds and that Bob Hope was in Phu Bia in 1968.  In another 
statement, the veteran asserted that the Marine base had been 
attacked in early 1968.  The Board notes that the extent of 
the veteran's involvement in these events is not clear from 
these statements.  

In October 1998, the veteran submitted a letter to the RO 
indicating that he "pulled guard duties in Saigon while he 
was waiting to go on a secret mission in Vietnam."  The 
veteran related that they went to Phu-Bia where he 
experienced machine gun fire.  The veteran further asserted 
that Frank Smith was killed during that time and that he was 
never given his "deserved combat badge."  

The veteran's DD Form 214 shows that the veteran had a 
principal duty as a "cook."  It does not show that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation.  The veteran has not 
submitted any evidence to show that his duties involved more 
than the ordinary stressful environment experienced by all 
those who served in a combat zone.  Hayes v. Brown, 5 
Vet.App. 60 (1993).  Accordingly, the Board finds that the 
veteran is not shown to have engaged in combat with the enemy 
and that credible supporting evidence is needed to establish 
the occurrence of claimed stressor events in service.  

In a December 1998 letter, the US Armed Services Center for 
Research of Unit Records (USASCRUR) in responding to an RO 
request concerning the veteran's PTSD claim indicated that a 
review of an Operational Report-Lessons Learned (OR-LL) 
submitted by 1st Battalion, 44th Artillery  for the period of 
November 1967 - January 1968 revealed that on January 26, 
1968, elements at Phu Bai came under mortar attack.  The OR-
LL further revealed that, on January 28, 1968, elements at 
Khe Sanh were attacked by mortar fire.  During the attack, 
three U.S. Soldiers were noted to have been wounded in 
action.  

In addition, USASCRUR noted that it was unable to document 
the death of a "Frank Smith" as killed in action during the 
time frame provided by the veteran.  These records cannot 
serve to corroborate any specific stressful event since the 
veteran has not provided specific information concerning 
other stressors to permit the necessary verification.  The 
Board notes significantly that the RO requested, on several 
occasions, that the veteran provide specific information to 
facilitate verification of the claimed stressful events.  

As the veteran is not established to have had combat with the 
enemy, his lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).  
Instead, the record must contain evidence which corroborates 
the veteran's assertion as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999); West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that the claimed stressors cannot be 
corroborated from the present record in this case.  As noted 
hereinabove, the USASCRUR was unable to verify that Frank 
Smith was killed in action in early 1968.  Moreover, the 
USASCRUR could not verify any other specific life-threatening 
events or specific stressful experiences that the veteran 
suffered during his service in the Republic of Vietnam.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that PTSD has been 
suggested in some medical records, the question of whether a 
specific event reported by a veteran as a stressor is valid 
is a question of fact for the Board to decide, involving as 
it does factors which are historical.  Although the health 
professionals in this case may have accepted the veteran's 
own accounts of some unspecified experiences during service, 
VA is not required to do the same, charged as it is with the 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Except for the veteran's uncorroborated statements, there is 
no evidence to establish that he actually experienced any 
specific stressor event to support a clear diagnosis of PTSD, 
as claimed.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's assertions concerning his 
stressors to support a clear diagnosis of PTSD, as discussed 
in Cohen v. Brown.  




ORDER

Service connection for PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


